         Case 1:17-cv-00597-APM Document 57 Filed 12/20/19 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JAMES MADISON PROJECT, et al.,       )
                                     )
 Plaintiffs,                         )
                                     )
v.                                   )
                                     )                       Case No. 17-597-APM
UNITED STATES DEPARTMENT OF JUSTICE, )
                                     )
 Defendant.                          )
                                     )

                              DEFENDANT’S STATUS REPORT

       By Minute Order dated December 12, 2019, the Court directed that by December 20,

2019, “Defendant shall advise the court whether release of the Department of Justice’s Inspector

General’s ‘Review of Four FISA Applications and Other Aspects of the FBI’s Crossfire

Hurricane Investigation’ affects Defendant’s withholding of information from the 412 released

pages regarding the FISA applications pertaining to Carter Page,” and “whether any information

withheld from the 21 pages that are the subject of the court’s Memorandum Opinion and Order

of July 30, 2019, are impacted by the report’s release.”

       Defendant DOJ hereby reports that at least some additional information related to the

Carter Page FISA applications has been declassified and disclosed in the OIG Report, and that

the additional information appears to overlap with aspects of the Page FISA applications at issue

in this matter, including portions of the 21 pages that are the subject of the Court’s opinion and

that are the sole contested issue in the pending motion. As an initial matter, the Court should not

consider these disclosures in ruling on the pending Motion for Summary Judgment. Rather, the

propriety of the government’s exemptions is typically judged at the time that it processed the

request, and the D.C. Circuit has advised that “[a]lthough there may be some circumstances in

which it is appropriate to consider new information that comes to light during litigation, courts
        Case 1:17-cv-00597-APM Document 57 Filed 12/20/19 Page 2 of 10



must be wary of creating an endless cycle of judicially mandated reprocessing of FOIA

requests.” See ACLU v. CIA, 640 Fed. Appx. 9, 13 (D.C. Cir. 2016); Bonner v. State, 928 F.2d

1148, 1152 (D.C. Cir. 1991).

       To the extent the Court intends to await the outcome of additional processing, Defendant

is in the process of evaluating whether further FOIA releases are appropriate in several pending

matters, including this one. The attached Fifth Declaration of David Hardy explains that “while

only 21 pages remain at issue in this matter, the entire set of documents will need to be processed

consistently for release in response to other requests and must be considered as a whole.” 5th

Hardy Decl. ¶ 5. The evaluation in this case will require the Government to carefully review the

OIG report in conjunction with the Page FISAs in order to determine precisely what information

contained in them has been declassified and whether any such declassified information can be

released to Plaintiff in response to its FOIA request. Id. ¶ 10. 1 The same personnel are

responsible for evaluating other pending FOIA matters related to the Russia investigation

involving even more documents and imminent deadlines. “Their most immediate demand is

completing processing on more than 1000 pages of SCO 302s for three productions on January 2,

17, and February 2, 2020, in Leopold et al. v. DOJ, 19-cv-1278 (D.D.C.) and CNN v. FBI, 19-cv-

1626 (D.D.C.),” but the same unit is handling multiple priority matters described in the Hardy

Declaration and over 100,000 pages pending processing. Id. ¶¶ 8-9. The declaration describes

increasing demands on the other personnel who will be involved in review of these documents,

and the general demand for FOIA resources at FBI. ¶¶ 11-13. “Accordingly, due to the overall

demands on the FBI’s FOIA program and the specific demands and pending court deadlines on

1
  Separate from this process, as described in the previously filed Weinsheimer Declaration, the
President has “delegated to the Attorney General the authority to declassify documents as part of
his ongoing review of intelligence activities relating to the campaigns in the 2016 Presidential
election and certain related matters.” Weinsheimer Decl. ¶ 5. This consideration by the
Attorney General could also result in additional disclosures.
                                                 2
        Case 1:17-cv-00597-APM Document 57 Filed 12/20/19 Page 3 of 10



the FOIPA unit designated to handle SCO and SCO-related records, the FBI needs 4-6 months to

re-process the Page FISAs previously released in July 2018.”



Dated: December 20, 2019                           Respectfully Submitted,

                                                   ETHAN P. DAVIS
                                                   Principal Deputy Assistant Attorney General

                                                   MARCIA BERMAN
                                                   Assistant Director, Federal Programs Branch

                                                   /s/Amy E. Powell
                                                   AMY E. POWELL
                                                   Trial Attorney, Federal Programs Branch
                                                   Civil Division, Department of Justice
                                                   150 Fayetteville St, Suite 2100
                                                   Raleigh, NC 27601
                                                   Phone: 919-856-4013
                                                   Email: amy.powell@usdoj.gov




                                               3
Case 1:17-cv-00597-APM Document 57 Filed 12/20/19 Page 4 of 10
Case 1:17-cv-00597-APM Document 57 Filed 12/20/19 Page 5 of 10
Case 1:17-cv-00597-APM Document 57 Filed 12/20/19 Page 6 of 10
Case 1:17-cv-00597-APM Document 57 Filed 12/20/19 Page 7 of 10
Case 1:17-cv-00597-APM Document 57 Filed 12/20/19 Page 8 of 10
Case 1:17-cv-00597-APM Document 57 Filed 12/20/19 Page 9 of 10
Case 1:17-cv-00597-APM Document 57 Filed 12/20/19 Page 10 of 10
